293 S.W.2d 645 (1956)
Isabel ALCALA, Appellant,
v.
The STATE of Texas, Appellee.
No. 28352.
Court of Criminal Appeals of Texas.
June 30, 1956.
Sutton, Steib & Barr, by Norman W. Barr, San Angelo, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
This is a conviction for possessing marijuana, a narcotic, with punishment assessed at five years in the penitentiary.
About eleven o'clock at night, appellant, in an automobile parked on a street near a beer tavern in the city of San Angelo, was arrested by policemen. One of the officers testified that he made the arrest because of facts which indicated to him and the other officer with him that appellant was, at that time, about to engage in an act of sexual intercourse with a woman on the front seat of the car.
Nineteen marijuana cigarettes were found on appellant's person after the arrest.
Appellant registered no objection, because of any lack of authority in the officer to make the arrest, to the introduction in evidence of some eight of the cigarettes found on his person. He insists, however, that the facts are insufficient to support the conviction and that his arrest was unlawful. In other words, it is appellant's position that he can raise the question of lawfulness of arrest merely by insisting that the facts are insufficient.
With that contention we do not agree. If the arrest was unlawful, appellant should have objected to the introduction of the evidence at the time.
Appellant insists that the state did not properly identify as being the same taken from his person the marijuana analyzed by the chemist.
We need not rule upon that contention, for the arresting officer testified that he had had experience in detecting marijuana and that the substance in the cigarettes was, in his opinion, marijuana.
*646 As the same testimony had been introduced through another source without objection, appellant's later objection thereto is untenable.
No reversible error appearing, the judgment is affirmed.